DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 06/16/2022 has been entered. Claims 2-5, 9 and 13 have been cancelled. Claims 1, 6-8, 10-12, 14 and 15 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS:
in claim 1, lines 11, after “reflected light of the”, adding --linearly-polarized--. 
in claim 1, lines 21, after “incident direction of the”, adding --linearly-polarized--. 
in claim 1, lines 23, after “reflecting direction of the”, adding --linearly-polarized--. 
in claim 1, lines 26, after “emit the”, adding --linearly-polarized--. 
in claim 6, lines 11, after “therethrough as the”, adding --linearly-polarized--. 
cancel non-elected claims 14 and 15.

Allowable Subject Matter
Claims 1, 6-8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the first polarizing plate is positions so that the first polarization direction is inclined with respect to an incident plane by about 45 degrees, the incident plane being a plane surface including an incident direction of the reflecting direction of the linearly-polarized second laser light onto the object to be processed  and a reflecting direction of the second light by the object to be processed , and the measurement-laser emission unit is configured to emit the linearly-polarized second laser light in a second polarization direction corresponding to the first polarization direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892